Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17, 22 and 23-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hawkes et al (Pat No.7,506,728 B2) hereinafter Hawkes et al..
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al.
Hawkes et al teach an electrical connection device (40) for making connections with at least one tension member (32) in an elevator load bearing member (30). The connector device includes a spacer member (42) that establishes physical spacing between portions (38) of the load bearing member (30). Each portion (38) includes  one tension member (32).. A holding member (50) secures the portions (38) in a selected position relative to the connector device. At least one electrically conductive connector member (70) makes electrical contact with at least one of the tension members (32).  (Cf. abstract).
It would have been obvious to provide a method by establishing an electrical connection between a connecting element and a load-bearing belt (30) for an elevator system wherein the connecting element has plurality of electrically conductive contact pins arranged at a distance from one another in an arrangement direction and at least one of the contact pins (32) is electrically connected to an electric line extending from the connecting element, wherein the belt has a plurality of  electrically conductive cables (38) embedded in an electrically insulating matrix material and arranged at a distance from one another in the arrangement direction the method including the following steps: pressing spacer pins (42) between adjacent ones of the cables in the belt to move the cables to target positions in the belt for contacting by the contact pins (32) and pressing the contact pins (32) of the corresponding element into the cables in the belt to electrically contact the cables (38).  As further applied to Claim 16 Hawkes et al teach placing the spacer pins and contact pins simultaneously into the cables. However a POSITA who carefully studies the Hawkes et al’s teaching would have been able to make a means such that spacer pins and contact pins are separate and also the POSITA would have then been able to place the spacer pins between the cables prior to placing the contact pins into the cables.  That is the limitation recited in Claim16 is held not to be patentable in view of Hawkes et al and the ordinary knowledge in this art. As further applied to Claims 17 and 18 inasmuch as Hawkes et al teach that the tips of the spacer pins have a radius of curvature greater than that of the contact pins (Cf. at least  Figs. 6, 7,9 and relevant disclosure) even though Hawkes et al do not teach what the ratio is between the radius of curvature and the width of the spacer pins the limitations recited in said Claims 17 and 18 are held to have been obvious in view of Hawkes et al. The POSITA would have determined that the ratio of the radius of curvature of the self-supporting ends of the spacer pins and the width of the pins are such that the ratio of the tips’ radius of curvature is between 0.3 and 3 times greater than the width of the spacer pins in order to effectively space the cables so that a good electrical connection can be accomplished.  As further applied to Claim 19 the obviousness is self-evident. That is the spacer pin width has to be equal to or preferably smaller than the distance between the cables since the contact pins are required to electrically contact the cables’ conductors. Even though Hawkes et al does not explicitly teach the limitation recited in Claim 19 nevertheless the limitation recited in Claim 19 must be true in order for the objective of the disclosure to work. Claim 19 therefore is held to have been obvious in view of Hawkes et al. As further applied to Claims 20 and 21. Even though Hawkes et al do not explicitly teach providing an insulating coating i.e. a plastic or a ceramic for the spacer pins nevertheless a POSITA would apply such a coating. The rationale is simple or straight-forward. Spacer pins are supposed to separate the electrical cables in a tension member/belt of an elevator. Spacer members are not permitted or desired to electrically contact the conductors/cables. A POSITA would understand this and in an abundance of caution the POSITA would have coated the spacer pins with a plastic or a ceramic, these materials being readily available and coat effective. Claims 20 and 21 are held to have been obvious in view of Hawkes et al.  As further applied to Claim 22 inasmuch as Hawkes et al teach that the spacer pins are formed as a part of a connecting element (Cf. e.g. Figs. 3-5 and related disclosure)  the limitation recited In said Claim 22 is held to have been obvious in view  of Hawkes et al. As further applied to Claim 23 the spacer pins must have been a part of a press-in tool albeit even if the press-in tool is a human in order for the objective of Hawkes et al’s teaching to work/operate. A POSITA would have been able to provide the press-in tool even if Hawkes et al do not explicitly teach such a tool. Claim 23 is held to have been obvious in view of Hawkes et al. As further applied to independent Claim 24 the rejection of this claim is similar to that of independent Claim 15.  That is apparatus for establishing electrical connection between a connecting element and a load bearing belt in an elevator system includes a means for pressing spacer pins between adjacent ones of cables in a belt and means for pressing contact pins of the connecting element into cables in the belt to electrically contact the cables. In Claim 23 applicant additionally recites that the belt has indentations are formed between adjacent ones of the cables.  Since Hawkes et al do teach that the belt has indentations between adjacent ones of the cables (Cf. e.g.Fig.5 and related disclosure) Claim 23 is held to have been obvious in view of Hawkes et al. As further applied to Claim 25 Hawkes et al teach spacer pins pressed into a cable’s indentations (Cf. e.g.Fig.5 and related disclosure) and therefore the limitation recited in said Claim 25 is held to have been obvious in view of Hawkes et al. As further applied to Claim 26 a POSITA would have provided a sealing layer of material covering the indentations whereat the spacer pins are pressed int the belt since one would attempt to control or assist6 the integrity of the belt during and after the contacts are placed in electrical contact with the cables. By providing a sealing layer which covers the indentations this would assist in preserving the integrity of the belt during and after the spacer pins have completed its function i. e. separating the cable to allow the contacts to electrically contact the cables. As further applied to independent Claim 27 inasmuch as a POSITA would have used electrically insulating spacer pins (as outlined/described above) and since Hawkes et al teach the other limitations recited in Claim 27 it is held that the limitations recited in said Claim 27 are held to have been obvious in view of Hawkes et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on m, t, r AND f from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729